Case 1:19-cv-00005-MSM-PAS Document 54 Filed 01/22/20 Page 1 of 6 PageID #: 821




                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF RHODE ISLAND

  DOLORES CEPEDA,
                Plaintiff,

  v.                                                        C.A. No. 19-cv-00005-WES-PAS
  BANK OF AMERICA, N.A.,
  FAY SERVICING, LLC and
  WILMINGTON TRUST NATIONAL
  ASSOCIATION SOLELY AS TRUSTEE FOR
  THE MFRA TRUST 2014-2,
               Defendants.



       DEFENDANTS FAY SERVICING, LLC AND WILMINGTON TRUST NATIONAL
         ASSOCIATION SOLELY AS TRUSTEE FOR THE MFRA TRUST 2014-2’S
            REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

         The specious and well-trod positions set forth in Plaintiff’s Opposition—serially asserted

 by Plaintiff’s counsel in countless other matters—have been repeatedly rejected by this Court. See,

 e.g., Viera v. Bank of New York Mellon as Tr. for Certificate Holders of Cwalt, Inc., 2018 WL

 4964545, at *2 (D.R.I. Oct. 12, 2018), attached hereto at Tab A; see also St. Amour v. Fed. Home

 Loan Mortg. Corp., 2019 WL 1453055, at *1 (D.R.I. Apr. 2, 2019), attached hereto at Tab B;

 Pemental v. Bank of New York Mellon for Holders of Certificates, First Horizon Mortg. Pass-

 Through Certificates Series FHAMS 2004-AA5, 2017 WL 3279015, at *1 (D.R.I. May 10, 2017),

 attached hereto at Tab C. As with these cases, the Court should reject Plaintiff’s baseless claims

 and grant summary judgment in favor of Defendants Fay Servicing, LLC (“Fay”) and Wilmington

 Trust National Association Solely as Trustee for the MFRA Trust 2014-2 (“Wilmington”, and

 together with Fay, “Defendants”)




                                                 1
Case 1:19-cv-00005-MSM-PAS Document 54 Filed 01/22/20 Page 2 of 6 PageID #: 822




 I.     Defendants Complied With Paragraph 22 Of The Mortgage

        As with her 52-page, 381-paragraph Complaint, Plaintiffs continue to sow confusion by

 failing to clearly present her arguments in her 32 page Opposition. The first 11 pages of Plaintiff’s

 opposition appear to be devoted to the argument that Defendants’ Paragraph 22 notice letters did

 not comply with the Mortgage. Plaintiff’s arguments resort to characterizations (and

 mischaracterizations) of the notice letters, instead of directly citing their plain and unambiguous

 language. The letters speak for themselves and clearly provided adequate and timely notice in

 compliance with Paragraph 22 of the Mortgage.

        A plain reading of the notices demonstrates that Plaintiff’s allegations are patently

 incorrect. Paragraph 22 of the Mortgage states:

         22. Acceleration; Remedies. Lender shall give notice to Borrower prior to
        acceleration following Borrower's breach of any covenant or agreement in this
        Security Instrument (but not prior to acceleration under Section 18 unless
        Applicable Law provides otherwise). The notice shall specify: (a) the default; (b)
        the action required to cure the default; (c) a date, not less than 30 days from the date
        the notice is given to Borrower, by which the default must be cured; and (d) that
        failure to cure the default on or before the date specified in the notice may result in
        acceleration of the sums secured by this Security Instrument and sale of the
        Property. The notice shall further inform Borrower of the right to reinstate after
        acceleration and the right to bring a court action to assert the non-existence of a
        default or any other defense of Borrower to acceleration and sale.

 SOF, ¶ 2. The December 15, 2017 notice complies with all of the notice requirements set forth in

 Paragraph 22. It states:

        (a)     “you are in default under the terms of the documents creating and securing your
                Loan described above, including the Note and Deed of Trust/Mortgage/`Security
                Deed (“Security Instrument”), for failure to pay amounts due”;

        (b)     “You can cure this default by making a payment of $7,504.99”;

        (c)      “by 01/19/2018”;




                                                   2
Case 1:19-cv-00005-MSM-PAS Document 54 Filed 01/22/20 Page 3 of 6 PageID #: 823




        (d)     “Failure to cure the default on or before this date may result in acceleration of the
                sums secured by the Security Instrument, foreclosure by judicial proceeding
                where applicable, and sale of the property.”

 Id. at ¶ 9. In addition, the December 15, 2017 notice states: “[y]ou have the right to reinstate after

 acceleration and the right to bring a court action to assert the non-existence of a default or any

 other defense to acceleration and sale.” Id. Thus, Defendants have complied with all requirements

 set forth in Paragraph 22.

 II.    Defendants Complied With R.I.G.L. § 34-27-3.1 By Sending Timely Notices of
        Foreclosure Counseling

        Plaintiff argues that, because she now testifies that she did not “receive” a notice of

 foreclosure counseling 45 day prior to initiating foreclosure proceedings, Defendants have

 therefore purportedly failed to comply with R.I.G.L. § 34-27-31. See Opposition, pp. 11-17.

 Plaintiff does not cite to a single case which stands for this proposition. None exists. Her position

 is contrary to the plain language of the statute, which states that a Defendant must “provide” notice,

 focusing on the act of mailing and not when Plaintiff chooses to open her mail. See R.I.G.L. § 34-

 27-3.1; see also Westerly Trucking Co. v. Nardone, 1985 WL 661658, at *3 (R.I. Super. Ct. Aug.

 6, 1985) (“[p]roof that a letter has been mailed, properly directed to a person, is presumptive proof

 that the letter has been received by such person”).

        Additionally, Plaintiff flatly ignores the fact that she was sent not one, but two compliant

 notices of foreclosure counseling. Aside from the notice of mortgage counseling that was sent on

 September 26, 2018, Defendants likewise sent a notice of foreclosure counseling on July 23, 2018.

 See Exhibit F, Cepeda Affidavit. There is no dispute that Plaintiff received this notice more than

 45 days prior to initiating foreclosure proceedings on November 15, 2018. Accordingly, Plaintiff’s

 claims regarding an alleged violation of R.I.G.L. § 34-27-3.1 must fail as a matter of law.




                                                   3
Case 1:19-cv-00005-MSM-PAS Document 54 Filed 01/22/20 Page 4 of 6 PageID #: 824




 III.   Defendants Complied With R.I.G.L. § 34-27.3.2 By Sending A Mediation Notice

        Plaintiff alleges that “the Plaintiff was not mailed a notice of mediation as required by the

 provisions of R.I.G.L. § 34-27-3.2. See Opposition at p. 17. This is plainly false. A Notice of

 Mediation was mailed to Plaintiff on October 3, 2016. See SOF ¶ 4. Indeed, on January 4, 2017,

 a mediation coordinator executed a certificate indicating that Bank of America, as mortgagee, had

 complied with § 34-27-3.2. See id. ¶ 5.

        Plaintiff’s sole argument is that the mediation notice is inadequate because the mortgage

 was subsequently transferred from Bank of America to Wilmington. Unsurprisingly, Plaintiff

 does not cite to a single case which supports this proposition. There is no question that, at the

 time the mediation notices were sent, Bank of America was the mortgagee. Plaintiff appears to

 suggest that a later assignment or transfer of the mortgage by the mortgagee somehow invalidates

 the mediation notice. To the contrary, Rhode Island courts have routinely rejected similar attempts

 to undermine the import of a transfer or assignment of a mortgage. See, e.g., Ingram v. Mortg.

 Elec. Registration Sys., Inc., 94 A.3d 523, 528-529 (R.I. 2014) (the assignee or transferee

 (Wilmington) acquires all the rights and powers of transferor or assignor). Thus, when the

 Mortgage was transferred to Wilmington, Wilmington acquired all rights and powers of Bank of

 America, including the rights Bank of America possessed relative to the previously sent mediation

 notice. Plaintiff’s argument must be rejected. Indeed, if Plaintiff’s argument were to be adopted,

 no assignees or transferees who acquire a mortgage more than 120 days after default would ever

 have the power to foreclose, given the statute’s requirement that such Notice of Mediation be sent

 within 120 days of the date of the mortgagor’s default. See § 34-27-3.2. Accordingly, summary

 judgment must enter for Defendants.




                                                 4
Case 1:19-cv-00005-MSM-PAS Document 54 Filed 01/22/20 Page 5 of 6 PageID #: 825




 IV.     Plaintiff Has Failed To Allege A Concrete Injury Sufficient To Confer Standing
         Under The Fair Debt Collection Practices Act

         Plaintiff next asserts that Defendants violated the Fair Debt Collection Practices Act when

 it sent letters providing notice of initiating foreclosure proceedings. See Opposition, pp. 23-30.

 Put simply, this claim fails because Plaintiff has not alleged a concrete injury-in-fact sufficient to

 confer Article III standing. Chief Judge Smith explained, at length, in Viera v. Bank of New York

 Mellon as Tr. for Certificate Holders of Cwalt, Inc., why a claim like Plaintiff’s claim here must

 fail:

         The RIFDCPA claim as it relates to the November 15 fees must likewise be
         dismissed in accordance with Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1549
         (2016), because Plaintiff has alleged only a “bare procedural violation” and
         therefore has failed to allege an injury that is sufficiently concrete to confer
         Article III standing.

         In Spokeo, the plaintiff claimed that the defendant violated the Fair Credit
         Reporting Act, 15 U.S.C. § 1681 (“FCRA”), by creating an online profile about
         him which contained inaccurate personal information. Id. at 1544. The Supreme
         Court observed that, while the injury that the plaintiff had alleged was sufficiently
         “particularized” (i.e., personal to that plaintiff) he had failed to establish that the
         injury was “concrete.” Id. at 1548-1549. The Court explained that “[a] ‘concrete’
         injury must be ‘de facto’; that is, it must actually exist. When we have used the
         adjective ‘concrete,’ we have meant to convey the usual meaning of the term–
         ‘real,’ and not ‘abstract.’ ” Id. at 1548 (citations omitted). The Supreme Court
         held that “not all inaccuracies cause harm or present any material risk of harm”
         and, therefore, a complaint based upon only a technical violation of a statutory
         right, without any explanation of how the violation actually harmed the plaintiff,
         failed to establish standing. Id. at 1548, 1550.

         Like the plaintiff in Spokeo, here, Plaintiff has not explained how the inclusion of
         the allegedly improper fees and expenses charged to his account on November
         15, 2016 caused him actual harm. There is no allegation in the Complaint that
         Plaintiff ever paid any of the allegedly improper charges and Plaintiff has not
         stated whether the November 15, 2016 charge currently appears on his mortgage
         loan account, or why the appearance of that charge would be wrongful.
         Moreover, Plaintiff seeks damages only for the costs he has incurred in
         prosecuting the RIFDCPA claim and attorney’s fees. While these damages would
         be recoverable if Plaintiff had successfully established a RIFDCPA violation, see
         R.I. Gen. Laws § 19-14.9-13(2)(d), they are not a substitute for the injury-in-fact
         requirement developed in Spokeo.

                                                    5
Case 1:19-cv-00005-MSM-PAS Document 54 Filed 01/22/20 Page 6 of 6 PageID #: 826




 2018 WL 4964545, at *4 (D.R.I. Oct. 12, 2018), attached hereto at Tab A. Just as in Viera, Plaintiff

 has not set forth any concrete injury-in-fact and summary judgment must therefore enter for

 Defendants.

                                          CONCLUSION

        Plaintiff’s claims fail as a matter of law. Defendants thus respectfully request that this

 Court grant summary judgment in favor of Defendants.

                                                      Respectfully submitted,
                                                      FAY SERVICING, LLC and
                                                      WILMINGTON TRUST NATIONAL
                                                      ASSOCIATION SOLELY AS TRUSTEE
                                                      FOR THE MFRA TRUST 2014-2
                                                      By its attorneys,

                                                      /s/ Patrick T. Uiterwyk
                                                      Patrick T. Uiterwyk, Bar No. 7461
                                                      Nelson Mullins Riley & Scarborough LLP
                                                      One Post Office Square, 30th Floor
                                                      Boston, MA 02109
   Date: January 22, 2020                             Tel: 617-217-4643
                                                      Fax: 617-217-4710
                                                      Email: patrick.uiterwyk@nelsonmullins.com



                                  CERTIFICATE OF SERVICE

         I, Patrick T. Uiterwyk, certify that on this 22nd day of January, 2020, I filed the foregoing
 document through the ECF system, thereby serving it electronically to the registered participants
 as identified on the Notice of Electronic Filing (NEF), and paper copies will be sent to those
 indicated as non-registered participants on this date. The foregoing document is available for
 viewing and downloading from the ECF system.

                                         /s/ Patrick T. Uiterwyk
                                          Patrick T. Uiterwyk




                                                  6
